 IntheMatterOfSAGO LOWELLSHOPS, EMPLOYERandPATTERN MAKERSLEAGUE OF NORTHAMERICA,AFL,PETITIONERCase No. 1-RC-1334.-Decided April 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a, petition duly filed, a hearing was held before Thomas H.Ramsey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case 'to a three-member panel [Chairman Herzog and Members-Houston and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organizatons involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-;tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.In 1941,-pursuant to a, consent election, Textile Workers Union of.America, CIO, hereinafter called the Intervenor, was designated asthe representative of the Employer's production and maintenance.employees at its Biddeford plant,2 and the Intervenor has executedwith the Employer a series of contracts covering such employees, in-,eluding the patternmakers.The latest of these contracts was executedon January 5, 1948, to remain in effect until March 15, 1950, and fromyear to year thereafter unless terminated by notice given at least 60days before March 15,1950.The instant petition was filed on Decem-1The Employer is engaged in the manufacture and sale of textile machinery. Thisproceeding relates to one of the Employer's,manufacturing plants,which is located inBiddeford, Maine.2Case No. 1-R-629 (not reported).The patternmakers were included in the consentmnit which voted in the election.:89NLRB No. 75.598 SACO LOWELL SHOPS599ber 22,1949.It is not contended nor may it be held that this petitionis barred by the 1948 contract.4.The appropriate unit :The Petitioner seeks to sever from the existing plant-wide unit allpatternmakers and "patternmakers apprentices"at the Employer's;Biddeford plant, excluding clerical employees,the foreman andassistant foreman in the patternmaking department,and all othersupervisors.The Intervenor and the Employer oppose the unitsought by the Petitioner as inappropriate,contending that the plant-wide unit,for which the Intervenor has bargained since 1941,is alone.appropriate,and that, in any event,the patternmakers are. not a true,craft.The patternmaking department is located in a separate room in theplant building,where the patternmakers work under the separate im-mediate supervision of their foreman and assistant foreman.TheEmployer employs 10 wood patternmaker^and 16 metal patternmak-ers.Both types of patternmakers have similar duties.Some are,classified as second-class and some as first-class patternmakers.While:the Employer has no formal apprenticeship program for patternmak-ers, under the Employer's progression plan an employee who entersthe patternmaking department without any prior experience in thatart may be classified as a second-class patternmaker only after he hasworked in that department for 101 weeks, and he may advance. tofirst-class patternmaker only after 146 weeks.The patternmakersspend from 30 to 35 percent of their time in making new patterns,about 50 percent of their time in repairing and altering existing pat-terns,aild from 15 to 20 percent of their time in repair and maintenancework not related to patfernmaking,such as fabricating gauges and doing miscellaneous welding and engraving work._In making new patterns,the first-class patternmakers,working;from blueprints,make master patterns of wood, which go to the foun-dry where they are cast into a metal form. These forms are returned'to the metal pattern shop where they are finished by the second-classpatternmakers,The Intervenor and Employer contend that the patternmakers do,ticeship program and because, as they allege,their work does not re=.quire as high a degree of skill as is required of patternmakers in other.industries.However,in view of the requirement under the Employer's.progression plan of approximately 2 and 3 years'training for the -firstand.second-class pattermmakers,respectively,and in view of the fact. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they perform the usual functions of patternmakers in the makingand finishing of patterns, we find that they constitute a craft group.3The Intervenor and Employer contend further that even if the pat-ternmakers are a craft, they should not be severed from the plant-wideunit because of the integration of their operations with the Employer'sproduction operations.However, we have heretofore found that pat-ternmakers employed, as in this case, in the manufacture of machinerymay constitute a separate appropriate unit, notwithstanding a neces-sarily similar integration in those cases between the patternmaking andproduction operations.4Other factors cited by the Intervenor andEmployer, such as participation by the patternmakers in the benefitsof 'collective bargaining by the Intervenor and in the Employer'splant-wide job evaluation plan, their occasional employment outsidethe pattern shop, principally in connection with the repair and altera-tion of patterns, their use of certain plant facilities in common withother employees, and the fact that many of them have previously beenemployed in other departments of the plant, do not, in our opinion,preclude severance of the patternmakers as a craft group.5We find, therefore, that the patternmakers constitute a craft group,and that they may, if they so desire, constitute a separate unit, not-withstanding their previous inclusion in a broader unit.They mayalso continue as part of the plant-wide unit.We shall direct an elec-tion in the following voting group :All patternmakers 6 employed at the Employer's Biddeford, Maine,plant, excluding their foreman and assistant foreman, all other super-visors, and all clerical employees.However, we shall make no final unit determination at this time, butshall be guided in part by the desires of these employees as expressedin the election hereinafter directed.If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitute aseparate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than'American Steel Foundries,85 NLRB 19.In that case the Board found that a groupof patternmakers might be severed from an existing plant-wide unit as a craft group, eventhough they did "not exercise the whole gamut of skills within the pattern maker's craft."4 SeeLandis Tool Company,65 NLRB 1279;National Automatic Tool Company, Inc.,60 NLRB 565;John Deere Dubuque Tractor Company, 72NLRB 656. Cf.BaldwinLoco-motive Works,78NLRB 803.SeeAluminum Company of America,76 NLRB 510.We do not include"patternmakers apprentices"in the description of the voting group,as the Employer does not employ any persons who are so classified. SACO LOWELL SHOPS60130 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byPattern Makers League of North America, AFL, or by Textile Work-ers Union of America, CIO, or by neither.